Citation Nr: 0120188	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1954 to January 
1968 and from January 1979 to September 1995. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

At the April 1998 RO hearing the veteran express an intent to 
claim service connection for varicose veins, as secondary to 
his service-connected residuals of a right ankle fracture, 
and the presiding Hearing Officer indicated that the veteran 
was to be given VA Form 21-4138, Statement in Support of 
Claim, which he was to execute and file as a formal claim for 
service connection for that disorder (pages 2 and 3 of the 
hearing transcript).  However, it is unclear whether the 
veteran was actually provided VA Form 21-4138 but, in any 
event, he has not executed and filed that form.  This matter 
is drawn to the attention of the RO for clarification.  

The issue of entitlement to service connection for retinitis 
pigmentosa will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The service-connected residuals of a right ankle fracture 
are manifested by no more than, at most, moderate limitation 
of motion and slight edema but there is no objective evidence 
of painful motion, tenderness, weakness, instability or 
ankylosis and there is no pathological functional loss or 
symptom flare-ups. 


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of a 
right ankle fracture is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5271 
(2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  

The statement of the case (SOC) and supplemental SOC (SSOC) 
advised the veteran of the pertinent law and regulations as 
well as the reasons for the denials of the claims.  Also, by 
reciting the applicable law and regulations notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Testimony was given at 
the April 1998 RO hearing and the duty to suggest evidence 
was met at that time pursuant to 38 C.F.R. § 3.103(c)(2) 
(20000).  Service medical records (SMRs) were obtained and 
associated with the claims folder.  The National Personnel 
Records Center has indicated that all available records have 
been forwarded.  The report of VA rating examinations are 
associated with the file and provides sufficient information 
to rate the right ankle fracture residuals in accordance with 
the applicable law and regulations.  The RO made reasonable 
efforts to obtain all relevant records adequately identified 
by the appellant relative to this case and it appears that 
all evidence so identified has been obtained and associated 
with the record on appeal.  

Likewise, the veteran, in an April 12, 2001 letter was 
advised that additional evidence could be submitted within 
90-days thereof.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by VCAA have essentially been satisfied in this case 
and that the appellant is not prejudiced by a lack of initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.40 and § 4.45 (2000) functional 
impairment from pain or weakness, with actual pathology, is 
not "subsumed" in ratings based solely on limited motion 
and a higher rating than actually demonstrated by limitation 
of motion alone, even if the limited motion is compensable, 
is not a form of prohibited pyramiding under 38 C.F.R. § 4.14 
(2000).  Thus, there may be additional limitation of motion 
from pain or on repeated use of the joint.  DeLuca v. Brown, 
8 Vet. App. 202, 206-08 (1995).  With joint, pathology 
painful motion is a disability factor, with behavioral 
changes on testing being corroborating evidence thereof, and 
warrants at least the minimum rating.  38 C.F.R. § 4.59 
(2000).  

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full ankle dorsiflexion is to 20 degrees and full 
ankle plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  

38 C.F.R. § 5272 provides the criteria for ratings when there 
is ankylosis of the subastragalar or tarsal joint and 38 
C.F.R. § 5273 provides the criteria for malunion of the os 
calcis or the astragalus.  38 C.F.R. § 5270 provides the 
criteria for rating ankylosis of the ankle and under 38 
C.F.R. § 4.71a, DC 5167 loss of use of one foot warrants a 40 
percent rating.  

Cumulatively, the VA examinations of May 1996 and September 
1998 reveal that the initial inservice right ankle fracture 
was simply treated by casting and that the veteran has never 
had, or needed, right ankle surgery.  His primary complaints 
are swelling and a burning sensation of the right leg which 
are shown, particularly by the 1998 examination, to be due to 
nonservice-connected varicose veins for which he takes 
Feldene.  He has a prominent bony deformity of the right 
lateral malleolus, which is twice the sized of the right 
medial malleolus, but there is no tenderness to palpation of 
that deformity.  However, the 1998 examination found that he 
has 3 centimeters of edema due to the deformity and also has 
mild crepitus.  

On VA examination in 1996 the veteran had full dorsiflexion 
of 20 degrees but only 30 degrees of plantar flexion (a loss 
of 15 degrees of full plantar flexion) and on VA examination 
in 1998 he had 15 degrees of dorsiflexion (a loss of 5 
degrees of full dorsiflexion) and 40 degrees of plantar 
flexion (a loss of only 5 degrees of full plantar flexion).  
However, the 1998 examination specifically noted that motion 
was not painful.  Moreover, despite this minimal loss of full 
range of motion, and subjective complaints of difficulty 
running and participating in sports, his gait was normal on 
both the 1996 and 1998 rating examinations and the latter 
specifically found that he had no instability, weakness, 
ankylosis, episodes of dislocation or recurrent subluxation.  

Accordingly, the minimal impairment of the right ankle 
fracture residuals is fully encompassed by the 10 percent 
rating currently assigned and a higher schedular rating is 
not warranted.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
for an increased rating for the right ankle disorder and, 
thus, as to this issue there is no doubt to be resolved in 
favor of the veteran.  


ORDER

An increased rating for residuals of a right ankle fracture 
is denied.  

REMAND

The SOC and SSOC reflect that the RO concedes that the 
veteran has retinitis pigmentosa and denied the claim on the 
basis that service connection may not be granted because the 
disorder is hereditary.  As to this, 38 C.F.R. § 3.303(c) 
(2000) provides, in pertinent part, that "[c]ongenital or 
developmental defects [] are not diseases or injuries within 
the meaning of applicable legislation."  In Winn v. Brown, 8 
Vet. App. 510, 514-16 (1996) it was held 38 C.F.R. § 3.303(c) 
was valid and did not contradict 38 U.S.C.A. § 1111 (West 
1991) (dealing presumption of soundness) when that statute is 
read together with 38 U.S.C.A. § 1110 (West 1991).  However, 
in Winn, Id., it was made clear that § 3.303(c) was valid as 
to "defects."  

The question of entitlement to service connection for 
hereditary diseases and whether 38 C.F.R. § 3.303(c) 
effectively removed familial or hereditary conditions, like 
retinitis pigmentosa, from the scope of 38 U.S.C.A. § 1110 
was addressed in VAOGCPREC 82-90 (July 18, 1990).  It was 
held that service connection may be granted for hereditary 
diseases, such as retinitis pigmentosa, but not for 
congenital, developmental or familial defects, if the 
evidence as a whole establishes that the familial disease in 
question was incurred in or aggravated during service within 
the meaning of VA law and regulations.  

With this in mind, the Board notes that the April 1998 SOC 
found that the SMRs demonstrated that on April 10, 1995 the 
veteran was diagnosed as having "non specific retinitis 
pigmentosa OU [both eyes]."  However, the undersigned is 
unable to locate this record in the claims folder.   Also, 
the Board notes that VA examination of the veteran's eyes in 
May 1996 yielded diagnoses of epiretinal membrane left eye 
with moderate decrease in visual acuity, perivenous pigment 
proliferation without evidence of previous vasculitis, and 
cobblestone retinal degeneration.  Further, a July 1996 
clinical evaluation yielded a diagnosis of retinitis 
pigmentosa - like syndrome, although post uveitic changes 
were to be ruled out.  A December 1996 VA ophthalmology 
examination was consisted of diagrams of the eye without 
explanation.  At the present time, the exact diagnosis is 
unclear.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A)

In order to ascertain if the veteran is suffering from an eye 
disorder for which service connection would be merited, the 
case is remanded for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA, service 
department or private who treated the 
veteran for his eye disorder since his 
separation from service in September 
1995.  After securing the necessary 
release, the RO should obtain these 
records for association with the claims 
folder.

3.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the nature of the veteran's current eye 
disorder.  All indicated tests and 
studies are to be performed.  The claims 
folder should be made available to the 
ophthalmologist for review before the 
examination, and it should be indicated 
in the report whether the file was 
reviewed.  The physician is requested to 
provide a diagnosis for the current eye 
pathology.  The examiner is requested to 
render an opinion whether the eye 
disease, if any, had its onset during 
service; or, if it preexisted service, 
was there an increase in the underlying 
pathology so as to have been aggravated 
during service.  The examiner is 
requested to prove a thorough explanation 
for any conclusions reached.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

